
	
		II
		111th CONGRESS
		2d Session
		S. 3000
		IN THE SENATE OF THE UNITED STATES
		
			February 4, 2010
			Mr. Rockefeller (for
			 himself, Mr. Reid,
			 Mr. Kerry, Mr.
			 Harkin, Mr. Franken,
			 Mr. Brown of Ohio,
			 Mr. Begich, Mr.
			 Levin, Mr. Durbin,
			 Mrs. Gillibrand,
			 Mr. Reed, Mr.
			 Dodd, Mr. Whitehouse,
			 Mr. Leahy, Mr.
			 Kirk, Ms. Stabenow,
			 Mr. Casey, Mr.
			 Akaka, Mr. Burris,
			 Mrs. Boxer, Mr.
			 Schumer, Mr. Menendez,
			 Mr. Lautenberg, Mr. Johnson, Ms.
			 Mikulski, Mrs. Murray,
			 Mr. Kaufman, Mr. Wyden, Mr.
			 Bingaman, Mr. Specter,
			 Mr. Cardin, Mr.
			 Merkley, Ms. Cantwell, and
			 Mrs. Shaheen) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To extend the increase in the FMAP provided in the
		  American Recovery and Reinvestment Act of 2009 for an additional 6
		  months.
	
	
		1.Extension of ARRA increase in
			 FMAPSection 5001 of the
			 American Recovery and Reinvestment Act of 2009 (Public Law 111–5) is
			 amended—
			(1)in subsection
			 (a)(3), by striking first calendar quarter and inserting
			 first 3 calendar quarters;
			(2)in subsection
			 (c)—
				(A)in paragraph
			 (2)(B), by striking July 1, 2010 and inserting January 1,
			 2011;
				(B)in paragraph
			 (3)(B)(i), by striking July 1, 2010 each place it appears and
			 inserting January 1, 2011; and
				(C)in paragraph
			 (4)(C)(ii), by striking the 3-consecutive-month period beginning with
			 January 2010 and inserting any 3-consecutive-month period that
			 begins after December 2009 and ends before January 2011;
				(3)in subsection
			 (g)—
				(A)in paragraph (1),
			 by striking September 30, 2011 and inserting March 31,
			 2012; and
				(B)in paragraph
			 (2)—
					(i)by
			 inserting of such Act after 1923; and
					(ii)by
			 adding at the end the following new sentence: Voluntary contributions by
			 a political subdivision to the non-Federal share of expenditures under the
			 State Medicaid plan or to the non-Federal share of payments under section 1923
			 of the Social Security Act shall not be considered to be required contributions
			 for purposes of this section.; and
					(4)in subsection
			 (h)(3), by striking December 31, 2010 and inserting June
			 30, 2011.
			
